Citation Nr: 1502219	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1962 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Regional Office (RO) in Chicago, Illinois.

The Board previously considered this appeal in May 2014, and remanded this issue for further development in order to receive an updated VA examination opinion and evaluate additional medical evidence.  That development was completed, and the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In December 2014, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of a rating higher than 20 percent for degenerative disc disease of the lumbar spine (low back disability).


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal on the rating for a low back disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2005 rating decision, the RO granted service connection for a low back condition and assigned an initial rating of 10 percent.  In March 2009, the Veteran requested an increased rating due to a worsening of this disability.  In an August 2009 rating decision, the 10 percent rating for a low back disability was continued.  The Veteran perfected an appeal of the 10 percent rating by timely filing a substantive appeal, following the issuance of the statement of the case in August 2011. 

As previously mentioned, the Board remanded this appeal in May 2014 for an updated VA examination and opinion.  Thereafter, an increased disability rating of 20 percent was granted via the October 2014 rating decision.

After the issuance of the last supplemental statement of the case in October 2014, addressing the claim, the Veteran submitted handwritten correspondence in December 2014, and withdrew his appeal on the claim for increase for the low back disability before the Board promulgated a decision on the claim. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

The criteria for withdrawal of the claim under 38 C.F.R. § 20.204 have been met because the Veteran withdrew the appeal on the claim for increase of a low back disability before the Board promulgated a decision on the claim. As a result, the Board does not have jurisdiction to review the appeal, and the claim is dismissed.


ORDER

The appeal of the claim for a rating higher than 20 percent for degenerative disc disease of the lumbar spine is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


